 

J5 44 (Rev. 10/20)

CIVIL COVER SHEET

The 35 44 civil cover sheet and the information contained herein neither replace sur supplement the filing and service uf pleadings ur other papers as required by law, except as provided by focal nutes
of court. This torre, approved by the Judicial Conterence of the United States in September 1974, is required for the use of the Clerk of Court for the purpase of initiating the civid docket sheet. (SEE
INSTRUCTIONS ON NENT PAGE OF THIS FORM}

 

Place an “X” in the appropriate box (required): [7] Green Bay Division {¥] Mitwaukec Division
L (a) PLAINTIFFS DEFENDANTS

Nicole Markovic, John Hahn and Jeffrey Holmes Monarch Recovery Management, Inc.

 

County of Residence of First Listed Defendant Bucks County, PA
(UN US. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT GF LAND INVOLVED.

Att “Kaun,
Roanid Mi. Metcho, Esq.
Margolis Edelstein 220 Penn Avenue, Suite 305

(b) County of Residence of First Listed Plaintitr Milwaukee County, WI
(EXCEPT IN U.S. PLAINTIFF CASES)
NOTE:

fe) Atlorneys (Firm Name, Address, ond Telephone Numberi
Jdhn BD. Bivthin, Esq., Mark A. Eldridge, Esq., Jesse Fruchter, Esq.

Ademi LLP 3620 East Layton Avenue, Cudahy, WI 53110

 

 

(414) 482-8000 Scranton, PA 18503 (570) 342-4231
ZZ BASIS OF JURISDICTION (Ptace an “X" ia One Box Onky HL CITIZENSHIP OF PRINCIPAL PARTIES pace an 1X" in Gane Bux for Plaintiff
(Por Diversity Cases nlp) and One Rex for Defendant)
(]! U.S. Government BE}3 Federal Question P DEF PIF DEF
Plaincilf (U.&. Government Not a Party) Citizen of This State [x]!  [[] 1 lncomporated or Principal Place [34 (4
uf Business in This State
[L]2 U8. Govemment L]4 Diversity Citizen of Anether State [J2 [[] 2 lscorporated adPrincipal Place = [] 5 Pxj5
Defendant (indicate Citizenship of Parties in fem TT) af Business in Acother State
Citizen pr Subject of a []3 [[] 3 Foreign Nation tle []
Foreign Country

 

 

IV. NATURE OF SUIT (Place an “X" in One Rax Only)

 

Click here for: Nature of Suit € ode Descriptions.
BANKRUPTCY | OTHER STATUTES

 

 

    
 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{ CONTRACT TORTS FORFEITURE/PENALTY
110 Insurance PERSONAL INJURY PERSONAL INJURY 4625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airpiane [_] 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
13) Miller Act 315 Airplane Product Product Liability | (f6oo Other 38 USC 157 3729{a))
140 Negotiable Instrument Liability {_] 367 Health Care _] 400 State Reapportionment
140 Recovery of Overpayment | 320 Assault, Libet & Pharmaceutical FROPERTY RIGHTS 410 Antitust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 430 Banks and Banking
151 Medicare Act ] 330 Tederal Employers’ Product Liability 830 Patent 450 Commerce
152 Recovery of Detaulted Liability Cc 368 Asbestos Personal $35 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Tajury Product New Drug Application 470 Racketeer [Influcneed and
(Exchudes Veteruns) 345 Marine Product Liability P| #40 Trademark Corrupt Organizations
Cl 153 Recovery of Overpayment Liability PERSONAL PROPERTY LAB ~~ 880 Defend Trade Secrets El 480 Consumer Credit
af Veteran's Benefits 3450 Motor Vehicle 370 Other Fraud 716 Fair Labor Standards Act of 2016 (35 USC L681 or 1692)
160 Stockholders* Suits 355 Motor Vehicle 371 Truth in Lending Act | 485 Telephone Consumer
190 Osher Contract Product Liability 380 Other Personal |} 720 Labor/Management Protection Act
195 Contract Produc: Liability T] 368 Other Personal Property Damage Relations B6L HIA (1395f7) 490 Cable/Sat TV
146 Franchise Injury Cl 384 Property Damage 740 Railway Labor Act 862 Black Lang (923) 850 Securities*Commiodities’
[| 362 Personal injury - Product Liability 751 Family and Medieat 863 DINCDIWW (405(e)) [| __—Exchange
Medicai Malpractice Leave Ace 864 SSID Title XVT J 890 Other Statutory Actions
[___REALPROPERTY | _CIVILNIGHTs __| PRISONER PETIFIONS | |790 Other Labor Litigation 865 RST (405(g)) | 89) Agricultural Acts
210 Land Condemnation 440 Other Civil Rights Habeas Corpus: | 791 Employee Retirenient 893 Environmental Matters
220 Foreclosure 44] Voting 463 Alien Detainee Income Security Act i A crs 895 Freedom of Information
230 Rene Lease & Ejectment 442 Kimployment 510 Motions to Vacule 870 Taxes (U.S. Plaintiff Act
240 Torts to Land 443 Housing! Semtence ov Defendant) 866 Arbitration
245 Tort Product Liability Accommoadatians 530 General i 871 IRS—Third Pary 899 Administrative Procedure.
[| 290 Alt Other Real Property | 445 Amer, w/Disabilities - $35 Death Penalty MMIGRATTION 26 USC 7609 ActReview or Appeal of
Employment Other: 462 Naumailization Application Agency Decision
I 446 Amer. wDisabilities - 540 Mandamus & Other 465 Other Lmmigration | 950 Constitutionaliry of
Olber 350 Civil Rights Actions State Stahetes
Bl 448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement °
kK ORIGIN (Place an “X" in One Box Only)
ime Original 2 Removed from oO 3 Remanded trom 4 Reinstated or. Ol $ Transferred ffom 6 Multidistrict cyé& Multidistrict
Procesding State Court Appellate Court Reoptned Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are tiling (Da nor cite jurisdictional statutes unless diversity}:
15 U.S.C. 1692, etseq. Fair Debt Coilection Practices Act
VI. CAUSE OF ACTION }= teed
Brief description of cause; . . . io
Alleged violations of the Fair Debt Collection Practices Act by Plaintiffs
VIL REQUESTED IN i] CHECK FF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURYDEMAND: = iYes [[]No
VIN. RELATED CASE(S) .
NY (See instructions).
IFA IUDGE - Pal — Zo “= DOCKET NUMBER
af,
DATE SIGNATY TORNEY OF RECO
02/08/2021 “
FOR OFFICE USEONLY Case 2:21-cv-00152-NJ_ Filed 02/09/21 PagéTof2 Document 1-1
RECEIPT # AMOUNT APPLYING IFF JUDGE MAG. FUDGE
+ Rewese few. L2G)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The 38 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court, This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

Ia)

(b)

{c)

iL.

li,

V.

VI.

VIE

VIII.

Plaintiffs-Defendants, Enter names (last, first, middle initial) of plaintiff and defendant, if the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plainti{T or defendant is an official within a govemmicnt agency, identify first the agency and then
the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
lime of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" ig the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section “(see attachment)".

Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F-R.CvP., which requires that jurisdictions be shown in pleadings. Place an "XK"
in onc of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and offivers of the United States are included here,
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box 1| or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C, 1332, where parties are citizens of different states, When Rox 4 is checked, the
citizenship of the different partics must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit, Place an "X" in the appropriate box, If there are multiple nature of suit codes associated with the case, pick the naturc of suit code

that is most applicable. Click here for: Nature of Suil Code Descriptions.

Origin. Place an "X" in one of the seven boxes.

Original Proceedings. (1} Cases which originate in the United States district courts. ~

Removed fram State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 US.C., Section £441.
Remanded from Appellate Court, (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date,

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1464(a). Do not use this for within district transfers or
mullidistrict litigation transfers.

Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict ease is transferred into the district under authority of Tide 28 U.S.C.
Section 1407,

Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CUDE 7. Ongin Code 7 was used for historical records and is no longer relevant duc to
changes in statue.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Deseription: Unauthorized reception of cable service,

Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS 44 is used to reference related pending gases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases,

Date and Attorney Signature. Date and sign the civil cover sheet,

Case 2:21-cv-00152-NJ_ Filed 02/09/21 Page 2 of 2 Document 1-1
